UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 20-6089


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

IZELL DELOREAN GRISSETT, JR., a/k/a Buddy,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:13-cr-00134-JFA-2; 3:16-
cv-02587-JFA)


Submitted: July 21, 2020                                          Decided: July 23, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Izell Delorean Grissett, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Izell Delorean Grissett, Jr., seeks to appeal the district court’s orders denying relief

on his 28 U.S.C. § 2255 (2018) motion and motion to reconsider. The orders are not

appealable unless a circuit justice or judge issues a certificate of appealability. See 28

U.S.C. § 2253(c)(1)(B) (2018). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2018).

When the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists could find the district court’s assessment of the

constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017).

When the district court denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable and that the motion states a

debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134,

140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Grissett has not made

the requisite showing. Accordingly, we deny his motions for a certificate of appealability

and to amend, and we dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2